Citation Nr: 1816114	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating of 20 percent for a shell fragment wound of the right shoulder with degenerative disease.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board, and, in March 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  The Veteran's right shoulder manifested in a severe muscle injury of muscle group IV, and the Veteran did not manifest ankylosis, limitation of motion to 25 degrees from his side, or an impairment of the humerus.

2.  The Veteran's previously service-connected disabilities prevent him from securing and maintaining substantially gainful employment, and he meets the schedular rating criteria for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent have been met for a shell fragment wound of the right shoulder with degenerative disease.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203, 5304 (2017).
2.  The criteria for TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who presided over the hearing is no longer before the Board.  The Veteran was informed this and offered the opportunity to testify at a second hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that these matters were previously remanded in order to associate additional treatment records with the claims file and to provide additional VA examinations.  This development has been completed in substantial compliance with the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Right Shoulder

At issue is whether the Veteran is entitled to a disability rating in excess of 20 percent for a shell fragment wound of the right shoulder with degenerative disease.  Having reviewed the evidence, the Board concludes that the Veteran is entitled to a disability rating of 30 percent for muscle damage to his right shoulder throughout the period on appeal.

The Veteran first filed for service connection in May 2000, and, in February 2001, the RO granted service connection and assigned a disability rating effective the date the claim was received.  The Veteran filed an increased rating claim in May 2010, and, in March 2011, the RO denied the Veteran's increased rating claim.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's muscle injury of the right shoulder is evaluated under Diagnostic Code 5304.  Diagnostic Code 5304 assigns different evaluations depending on whether the injury impacts the dominant or nondominant extremity.  The Veteran's right extremity is his dominant extremity.  A disability rating of 20 percent is assigned for a moderately severe muscle injury of muscle group four of the dominant extremity, and a disability rating of 30 percent is assigned for severe muscle injury of muscle group four of the dominant extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5304.  A severe muscle injury is objectively demonstrated by X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  38 C.F.R. § 4.56(d)(4)(iii)(A).  

The Veteran underwent a VA examination in July 2016 which indicated that there was X-ray evidence of shrapnel and metallic fragments in the Veteran's right shoulder.  Additionally, an October 2015 private disability benefits questionnaire indicates that the Veteran had shrapnel in his right shoulder.  Furthermore, a July 2010 VA examination also indicated that there was X-ray evidence of shrapnel in the Veteran's right shoulder.  Therefore, a disability rating of 30 percent for a severe muscle injury is granted based on X-ray evidence of minute foreign bodies in the Veteran's right shoulder.  This is the maximum disability rating possible for the Veteran's muscle injury of the right shoulder under schedular rating criteria for muscle injuries.

The Board notes that during the pendency of the appeal the Veteran's right shoulder disability has been evaluated both as muscle injury as well as an orthopedic disability.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  The Board finds that it is logical to evaluate the Veteran's orthopedic symptoms under a single disability rating for muscle damage, because these symptoms are productive the same disability; as both orthopedic and muscle injuries both evaluate loss of strength, endurance, and coordination.  38 C.F.R. §§ 4.40, 4.56; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Veteran shall also only be assigned one disability rating for his right shoulder disability.  Nevertheless, the Board shall consider whether the Veteran is entitled to a disability rating in excess of 30 percent under the orthopedic criteria.  As discussed below, the Veteran is not entitled to a disability rating in excess of 30 percent under these orthopedic criteria.

The Veteran's arthritis of the right shoulder is evaluated pursuant to Diagnostic Codes 5200 to 5203.  Diagnostic Code 5200 (ankylosis) is not raised by the record, because the Veteran manifested some range of motion throughout the period on appeal.  Additionally Diagnostic Code 5202 (impairment of humerus) is not raised by the record, because the Veteran does not have a condition of the humerus.  Diagnostic Code 5203 (impairment of clavicle or scapula) is not raised by the record either, because the maximum disability rating under Diagnostic Code 5203 is 20 percent; and, therefore, it does not provide a basis for a disability rating in excess of 30 percent.  Diagnostic Code 5201 is therefore the only remaining criteria for provide a potentially adequate basis for an increased disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, different disability ratings are assigned depending on whether the impacted extremity is the dominant or nondominant upper extremity.  A disability rating of 30 percent is assigned when the motion of the dominant upper extremity is limited to midway between the side and shoulder level, and a disability rating of 40 percent is assigned when motion of the dominant upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a., Diagnostic Code 5201

The Veteran's treatment records indicate that the Veteran manifested right shoulder symptoms throughout the period on appeal.

A July 2010 X-ray of the Veteran's right shoulder found evidence of shrapnel in the right shoulder with mild arthritis.

The Veteran underwent a VA examination in August 2010.  The Veteran's right shoulder measurements were as follows: flexion and abduction to 160 degrees; and  external and internal rotation to 50 degrees.  There was no objective evidence of pain on motion or additional limitations of motion after repetitive motions.  
The Veteran submitted a January 2011 written statement.  The Veteran reported that his right shoulder had been acting up for some time, but that it had finally "broken loose."

The Veteran testified at a personal hearing before the Board in September 2015.  The Veteran reported that he had some limited motion, and that the severity of his arthritis had increased in severity since his most recent VA examination.  See Transcript, pp. 10-17.

A September 2015 X-ray indicates that the Veteran was diagnosed with shrapnel in his right shoulder as well as a separate diagnosis of arthritis.

The Veteran submitted a private VA disability benefits questionnaire conducted on October 2015.  The Veteran reported shoulder pain including the inability to lift five gallons above his head during flare-ups.  The examiner noted a diagnosis of shrapnel in the Veteran's right shoulder as well as a separate diagnosis of arthritis of the right shoulder.  The Veteran's range of motion was measured as follows: flexion and abduction to 90 degrees  without much difficult and approximately 135 degrees with pain as well as normal external and internal rotation.  The Veteran was able to perform repetitive use testing, and there was no additional loss of range of motion after repetitive testing.  The private provider noted the following additional functional loss: less movement than normal; weakened movement; and incoordination decreasing the Veteran's flexion and abduction, but the provider was not able to estimate the reduced range of motion.  Muscle strength testing was normal.  

The Veteran underwent another VA examination on October 4, 2016.  The Veteran's flexion and abduction were both measured to 90 degrees, and the Veteran's external and internal rotation were measured to 80 degrees.  The examiner indicated that the Veteran had difficulty reaching above his head, and that the Veteran manifested pain on range of motion which caused functional loss.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive range of motion testing, and there was no additional loss of range of motion testing after repetitive use testing.  The examiner opined that pain and lack of endurance limits the Veteran's functional loss over time, and the examiner estimated the Veteran's range of motion as follows even after taking the additional functional loss into consideration: flexion and abduction to 90 degrees and external and internal rotation to 80 degrees.  The examiner also indicated that the Veteran would have difficulty reaching above his head during flare-ups.  Muscle strength testing is normal.

The Veteran is not entitled to a disability rating in excess of 30 percent.  In order to meet the rating criteria for a disability rating in excess of 30 percent, the motion of the Veteran's right arm needed to be limited to 25 degrees from the side.  The Veteran's range of motion was measured multiple times throughout the period on appeal, but the Veteran's flexion and abduction was never measured to be less than 90 degrees.  Therefore, the Veteran did not meet the criteria for a disability rating in excess of 30 percent throughout the period on appeal.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Veteran's additional functional loss does not provide an adequate basis for an increased disability rating.  The Veteran quite clearly manifested some additional functional loss during the period on appeal, because a private provider and a VA examiner both opined that additional functional loss was present in October 2015 and October 2016 respectively.  Nevertheless, an increased disability rating based on additional functional loss must ultimately be rooted in the impact of the additional functional loss on the Veteran's range of motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (holding when a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion DeLuca analysis is foreclosed).  Nevertheless, the October 2015 private provider was unable to estimate to what extent the Veteran's range of motion was additionally limited by the Veteran's functional loss, and the October 2016 VA examiner estimated that the Veteran's range of motion after taking into consideration the additional functional loss was the same without taking into consideration the additional functional loss.  Finally, the Veteran was able to perform three repetitions of range of motion testing without additional functional loss in July 2010, October 2015, and October 2016.  Therefore, the Veteran's additional functional loss does not impact the evaluation of the Veteran's disability ratings, as the range of motion in his right arm is not shown to be functionally limited to 25 degrees from the side.  As such, the Veteran is entitled to a disability rating of 30 percent, but no more, throughout the period on appeal.

TDIU

The Veteran contends that he is entitled to TDIU.  The Veteran meets the schedular rating criteria for TDIU, because he has been assigned a combined disability rating for his bilateral upper extremities (which for the purposes of TDIU are considered one disability) which was at least 40 percent disabling as well as a combined disability rating that is at least 70 percent disabling.  38 C.F.R. § 4.16.  Additionally, the Veteran's previously service-connected disabilities prevent him from securing and maintaining physical employment, and the Veteran's current level of training and education make it highly unlikely that he will ever be able to secure and maintain substantially gainful sedentary employment.  Id.  As such, TDIU is granted.




ORDER

A disability rating of 30 percent is granted; subject to the laws and regulations governing the payment of monetary benefits.

TDIU is granted; subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


